DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group II, claims 9-14 (and now including new claims 21-28) in the reply filed on March 29, 2021 is acknowledged.  The traversal is on the grounds that Groups II and III are related as product and a process of use of said product under 37 CFR 1.475(b)(2) and that Rule 475 enumerates this combination of claim category as a “safe harbor” that operates to the benefit of the applicant so as to preclude a lack of unity determination, even where it might otherwise be justified under PCT Rule 13. Applicant’s argument is not persuasive. 
While 37 CFR 1.475(b)(2) does indeed state that a product and a process of use of said product is one category that may have unity of invention, 37 CFR 1.475(a) requires at least one shared technical feature that is considered a special technical feature between groups of inventions is claimed. Because the shared technical feature between Groups II and III does not define a contribution over the prior art in view of Duong (WO 2013/011448) and Olaizola (WO 2010/077638), it is not a special technical feature. The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on September 26, 2017 in parent Application No. PCT/EP2017/064385.

Specification
The disclosure is objected to because of the following informalities: 
On page 9, line 7, the phrase “By translucent is meant” should be “By translucent it is meant”.
On page 16, line 26, the phrase “The tube that it is wished to remove” should be “The tube that is wished to be removed”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11, 13, and 28 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
“an aspiration means adapted to aspirate the liquid” of claim 11 – a pump (specification as filed, page 16, line 29);
“means for distribution of a pressurized gas, in particular carbon dioxide (CO2) mixed or not with air, that agitates the algal solution” of claim 13 – manifolds enabling blowing of the gas into spaces between the tubes, connected to the outlet of a rotary piston or screw compressor by a pipe (specification as filed, page 17, lines 12-22); and,
“mooring and/or anchoring means” of claim 28.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As indicated above, claim limitation:
“mooring and/or anchoring means” of claim 28 
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “mooring and/or anchoring means” does not have an accompanying written description that discloses the structure of the mooring and/or anchoring means.
claim 28 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as lacking written description and 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite.

Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear as to whether the feature introduced by the phrase “being translucent, or even transparent” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In other words, the metes and bounds of the claim are not clearly set forth. See MPEP § 2173.02(II).
Regarding claim 13, it is unclear as to whether the feature introduced by phrase “in particular” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In other words, the metes and bounds of the claim are not clearly set forth. See MPEP § 2173.02(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-14, 21-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Duong (WO 2013/011448) in view of Olaizola (WO 2010/077638), as cited in the Information Disclosure Statement and the International Search Report.
Regarding claim 9, Duong discloses a photobioreactor (abstract) for the production of an algal solution (abstract), comprising a pool (paragraph [0049]) and at least one light exposure device (paragraphs [0015]-[0016]), said at least one light exposure device (paragraphs [0015]-[0016]) comprising: a flat (Fig. 3, element 10 or paragraph [0044]) support (paragraph [0014], “support”) comprising at least one opening (Fig. 3, element 7); a sleeve (paragraph [0008]), the sleeve (paragraph [0008]) being translucent, or even transparent (paragraphs [0008]-[0009]).
Duong does not disclose the following limitations: “capable of receiving at least one tube”, “the tube being made of a flexible, liquid-tight and translucent, or even transparent, 
	Olaizola discloses the tube (paragraph [0056], “cylinder”) being made of a flexible (claim 15, “plastic”) liquid-tight (paragraph [0056]) and translucent (paragraph [0043]), or even transparent material (paragraph [0043]) and comprising an open end (paragraph [0056], “hollow”); wherein said at least one light exposure device has positive buoyancy in water, in that a real weight of the light exposure device is less than the Archimedean upthrust induced when it is submerged (paragraphs [0052]-[0053]).
	In the analogous art of light exposure devices used in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the light exposure device of Duong with the tube and ability to float of Olaizola in order to allow the transparent light exposure device to transfer the light at the gas-liquid interface to the longitudinal shaft into the liquid medium (Olaizola, paragraph [0050]).
	Regarding the limitations “able to receive a sleeve”, “and adapted to block said tube and to fix it to the support”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Regarding claim 10, Duong discloses a plurality of exposure device (Fig. 1) assembled together in such a manner as to increase the area of exposure of the algal solution to light (claim 8).
	Regarding claim 11, Duong discloses an aspiration means (paragraph [0058], “pump”) adapted to aspirate the liquid contained (paragraph [0058]).

	Regarding claim 12, Duong discloses a device for replacement (paragraph [0059]), that replacement device comprising a drum (paragraph [0059], “rotary winding drum”) and being adapted to wind (paragraph [0059]) onto the drum and/or to unwind from that drum (paragraph [0059]).
Olaizola discloses the at least one tube (paragraph [0056], “cylinder”).
	Regarding claim 13, Duong discloses in the lower part of the pool (paragraph [0049]) means for distribution of a pressurized gas (paragraph [0065]), in particular carbon dioxide (CO2) mixed or not with air (paragraph [0065]), that agitates the algal solution (paragraph [0065]).
	Regarding claim 14, Duong discloses orientable (paragraph [0017], “mounted to orientate”) reflectors (paragraph [0017], “mirror”) disposed at the periphery of said photobioreactor (paragraphs [0053]-[0054]) in such a manner as to increase the capture area and the intensity of the light rays (paragraph [0052]-[0054]).
	Regarding claim 21, Olaizola discloses that the support is a framework (paragraph [0053], “grid or frame”).
Regarding the limitation “constituted of a material the specific gravity of which is less than 1”, it would have been obvious to one skilled in the art before the effective filing date to modify the framework with the less dense plastic material with a specific gravity of less than 1 of Olaizola (paragraph [0059], or claim 16, “polypropylene”) in order to allow to hold the light transporter in place (Olaizola, paragraph [0053], “fixed”) or keep them mobile (Olaizola, paragraph [0053], “mobile”) while keeping the framework floating. 
claim 22, Duong discloses the flat (Fig. 3, element 10 or paragraph [0044]) support (paragraph [0014], “support”).
Olaizola discloses that the exposure device comprises at least one buoyancy buoy (paragraph [0051]-[0052]).
Regarding the limitation “at least one buoyancy buoy for the flat support, disposed underneath said support in such a manner as to define a free space between said support and the level of the algal solution”, it would have been obvious to one skilled in the art before the effective filing date to modify the flat support of Duong with the buoyancy buoy of Olaizola, disposed underneath said support in such a manner as to define a free space between said support and the level of the algal solution, in order to keep the flat support afloat so that the light exposure device can effectively transfer light from the air through the longitudinal shaft to the depths of the water.
Regarding claim 23, Duong discloses the flat (Fig. 3, element 10 or paragraph [0044]) support (paragraph [0014], “support”).
Regarding the limitation “wherein the flat support has positive buoyancy in water, in the sense that the real weight of the flat support is less than the Archimedean upthrust induced when it is submerged” it would have been obvious to one skilled in the art before the effective filing date to modify the materials of the flat support of Duong with the less dense plastic materials of Olaizola (paragraph [0059], or claim 16, “polypropylene”) in order to have a floating flat support capable of allowing light transfer from the air through the longitudinal shaft into the liquid medium.
	Regarding claim 24, Olaizola discloses that the support is a framework (paragraph [0053], “grid or frame”).

	Regarding claim 25, Duong discloses that the support is a perforated plate (Fig. 1, element 10).
	Olaizola discloses a material with the specific gravity of which is less than 1 (paragraph [0052], “less dense plastic”, or claim 16, “polypropylene”).
	Regarding claim 26, Duong discloses that the at least one sleeve (paragraph [0008]) includes an optical concentrator (paragraph [0034]) adapted to concentrate light (paragraph [0052]).
	Olaizola discloses the interior (claim 9, “hollow”) of the at least one tube (paragraph [0056], “cylinder”).
	Regarding claim 28, Duong in view of Olaizola discloses the exposure device (see claim 9 rejection, above).
	Olaizola further discloses that the exposure device includes mooring and/or anchoring means (paragraph [0053], “tether or an anchor”).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Duong (WO 2013/011448) in view of Olaizola (WO 2010/077638), as applied to claims 9-14, 21-26, and 28, above, further in view of Berson (US 4,868,123).
claim 27, Duong discloses the at least one sleeve (paragraph [0008]) and a liquid (paragraph [0020]).
	Olaizola discloses the tube (claim 9, “hollow” and paragraph [0056], “cylinder”)
Duong in view of Olaizola does not disclose a valve for the admission of a liquid into the tube.
Berson discloses a valve for the admission of a liquid (Fig. 7, element 128, “stop valve”).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the exposure device of Duong in view of Olaizola with the valve of Berson in order to fill the hollow light guides with a liquid.

Relevant Prior Art
Williamson (US 8,479,441) – transparent baffles for light distribution to grow phytoplankton, Fig. 1-4.
Xu (CN 102296035) – a floating light-conducting optical device for the growth of photosynthetic bacteria, Figs. 1-5.
He (CN 103614285) – a light guide column array in a photobioreactor.
Jung (KR 20160102729) – a light tube with a Fresnel lens for a photobioreactor.
Park (KR 20130108735) – a bioreactor for microalgae with light transfer devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799



/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799